No opinion. Motion to dismiss appeal denied, without costs. Order modified, so as" to direct that, within 30 days from the date of this decision, the plaintiff pay to defendant the amount directed to he paid by the decree herein, with interest thereon from the 6th day of April, 1897, and that in default thereof the said decree and judgment be set aside, and the complaint in the action dismissed. Order affirmed in all other respects, without costs of this appeal to either party. See 42 N. Y. Supp. 262.